COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                              ORDER ON MOTIONS FOR SANCTIONS

Appellate case name:      Xiaodong Li v. DDX Group Investment, LLC d/b/a Dong Tin Chinese
                          Restaurant

Appellate case number:    01-12-00405-CV

Trial court case number: 2009-79589

Trial court:              125th District Court of Harris County

       We DENY Appellee’s Motion for Sanctions. We further DENY Appellant’s Motion for
Sanctions.
       It is so ORDERED.

Judge’s signature: __/s/ Laura Carter Higley__________________
                   Acting for the Court

Panel consists of Justices Jennings, Higley, and Sharp.


Date: _April 11, 2013